  Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 1 of 8 PageID 1



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

                                        CASE NO:

FELIX MONZALVO, on behalf of himself and all others
similarly situated,
     Plaintiff,
v.

BATTERBEE ROOFING, INC., A Florida
Profit Corporation,
     Defendant.
_____________________________________/

                       COLLECTIVE ACTION COMPLAINT

       Plaintiff FELIX MONZALVO, on behalf of himself and all others similarly

situated ("Plaintiff"), by and through his undersigned counsel, brings this collective action

under the Fair Labor Standards Act ("FLSA") against BATTERBEE ROOFING, INC.

("Defendant") for unpaid overtime compensation and hereby states as follows:

                                    INTRODUCTION

       1.     Plaintiff worked as a piece rate paid roofing laborer for Defendant

throughout the middle of the State of Florida.

       2.     Plaintiff brings this lawsuit on behalf of himself and all other similarly-

situated employees of Defendant, who performed similar duties to, and who were paid in

the same illegal manner as Plaintiff.

       3.     Defendant has a policy and practice of failing to: (1) record the hours

worked of piece rate paid roofing laborers; and (2) failing to pay piece rate paid roofing
  Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 2 of 8 PageID 2



laborers like Plaintiff full and proper overtime compensation for all overtime hours

worked.

       4.      This lawsuit is brought as a collective action under the FLSA to recover

unpaid overtime compensation owed to Plaintiff and other similarly-situated employees.

       5.      Plaintiff will seek conditional certification and notice to an opt-in class of

all piece rate paid roofing laborers pursuant to the FLSA, 29 U.S.C. § 216(b), who were

employed by Defendant during the three-year period preceding the filing of this action

(hereinafter, "Relevant Liability Period").


                              JURISDICTION AND VENUE

       6.      The FLSA authorizes court actions by private parties to recover damages for

violation of the FLSA's wage and hour provisions.

       7.      This Court has jurisdiction over Plaintiff's FLSA claims pursuant to 29

U.S.C. § 216(b) and 28 U.S.C. § 1331.

       8.      Venue in the Middle District of Florida is proper pursuant to 28 U.S.C. §

1391(b) and (c), because Defendant provides services in this district and is thus considered

a resident of this district. Further, a significant portion of the events giving rise to the claim

alleged herein occurred within this District.


                                           PARTIES

       9.      Plaintiff worked for Defendant as a piece rate paid roofing laborer from

August 2017, through May 22, 2019.

       10.     During the Relevant Liability Period, Plaintiff was a covered employee

within the meaning of the FLSA and Defendant treated him as an employee by withholding

taxes and other required deductions from his pay.
  Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 3 of 8 PageID 3



       11.     During the Relevant Liability Period, Defendant failed to pay Plaintiff for all

overtime hours worked, and denied Plaintiff overtime compensation for hours worked in

excess of forty (40) per week.

       12.     Plaintiff filed his Consent to Become Party Plaintiff in this action. See

attached as Exhibit A.

       13.     Defendant is a covered employer within the meaning of the FLSA, and

during the Relevant Liability Period, Defendant employed Plaintiff and other piece rate paid

roofing laborers.

       14.     During the Relevant Liability Period, Defendant employed two or more persons,

including Plaintiff, and has "had employees handling, selling or otherwise working on goods or

materials that have been moved in or produced for commerce by any person," as defined in §

203(s)(1)(A)(i).

       15.     During the Relevant Liability Period, Defendant achieved annual gross sales

made or business done of not less than $500,000.00 in accordance with § 203(s)(1)(A)(ii).

                                  FACTUAL ALLEGATIONS

       16.     Defendant operates a large scale roofing company in Ocala, Florida.

       17.     During the relevant limitations period, Defendant has employed numerous

piece rate paid roofing laborers, which Plaintiff estimates to be in excess of one hundred

(100) or more.

       18.     Defendant’s piece rate paid roofing laborers are the backbone of the

company, providing Defendant's services to the public.

       19.     Defendant has employed Plaintiff and similarly situated employees as piece

rate paid roofing laborers or in equivalent positions with similar job duties, however titled.
  Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 4 of 8 PageID 4



       20.    Plaintiff, and those similarly situated, are not exempt from the overtime

provisions of the FLSA and are paid on an hourly basis.

       21.    Defendant has, and continues to fail to, pay Plaintiff and the putative class

proper overtime compensation, as it fails to record their actual hours worked, let alone

offer any additional payment for hours worked over forty (40) per week.

       22.    Plaintiff and all other similarly situated individuals routinely worked over forty

(40) hours in a work week, but were not paid overtime wages for all of that work, as

required by the FLSA.

       23.    Defendant’s policy of wrongfully denying Plaintiff, and the putative class’

hours of overtime work is companywide.

       24.    Defendant knew, and has known, that Plaintiff and all similarly employees

perform work without compensation and has chosen to deny them overtime compensation for

performing this work in willful disregard of their rights under the FLSA.

                           COLLECTIVE ACTION ALLEGATIONS

       25.    Plaintiff re-alleges and incorporates by reference the preceding paragraphs

through 24.

       26.    Plaintiff brings Count I as an opt-in collective action pursuant to 29 U.S.C.

§ 216(b) on behalf of himself and the following:

              All persons employed by Defendant as piece rate paid
              roofing laborers at any time during the past three years (plus
              any applicable tolling) who were not paid full and proper
              overtime compensation for all overtime hours worked.

       27.    Plaintiff reserves the right to amend said class definition consistent with

information obtained through discovery.
  Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 5 of 8 PageID 5



       28.    The class is so numerous that joinder of all members is impracticable.

There are numerous piece rate paid roofing laborers employed by Defendant in Florida

at any one time.

       29.    The FLSA claim may be pursued by those who opt-in to this case,

pursuant to 29 U.S.C. § 216(b).

       30.    Plaintiff, individually and on behalf of other similarly-situated employees,

seeks relief on a collective basis challenging, among other FLSA violations, Defendant's

policies and practices of failing to pay full and proper overtime compensation to all

piece rate paid roofing laborers.

       31.    The number and identity of other Plaintiffs yet to opt-in and consent to be

party Plaintiffs may be determined from the records of Defendant, and potential class

members may easily and quickly be notified of the pendency of this action.

                                         COUNT I

     FAILURE TO PAY OVERTIME COMPENSATION TO HOURLY PAID
       LABORERS IN VIOLATION OF THE FLSA DURING THE FLSA
                   RELEVANT LIABILITY PERIOD


       32.    Plaintiff re-alleges and incorporates by reference the preceding paragraphs 1

through 31 with respect to all piece rate paid roofing laborers.

       33.      During the FLSA Relevant Liability Period, Defendant failed to accurately

record all hours worked by all piece rate paid roofing laborers, and did not fully

compensate piece rate paid roofing laborers for all of their hours worked for Defendant in

excess of forty (40) per week as required by Section 207 of the FLSA.

       34.    Piece rate paid roofing laborers were victims of a common and illegal policy

and plan by Defendant to deny them overtime compensation required by the FLSA.
  Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 6 of 8 PageID 6



       35.      Defendant's failure to pay piece rate paid roofing laborers in accordance

with the requirements of Section 207 of the FLSA was in willful disregard of the overtime

wage compensation requirements of the FLSA.

       36.      Plaintiff, on behalf of himself and other piece rate paid roofing laborers

seeks unpaid overtime compensation in an amount to be determined, as well as an equal

amount of liquidated damages (or pre-judgment interest in the event liquidated damages

are denied), post-judgment interest, and attorneys' fees and costs pursuant to 29 U.S.C. §

216(b).

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all piece rate paid

roofing laborers demands judgment against Defendant and prays this Court:

               a.      Issue notice to all piece rate paid roofing laborers who were

employed by Defendant at any time during the Relevant Liability Period, informing them

of their right to file consents to join this action;

               b.        Declare Defendant's policy of failing to keep accurate time records

and not paying piece rate paid roofing laborers full and proper overtime pay illegal under

the FLSA;

               c.     Find that Defendant's violation of the FLSA was willful and impose a

three- year statute of limitations period for FLSA claims;

               d.     Award Plaintiff and all other piece rate paid roofing laborers unpaid

overtime compensation;

               e.   Award Plaintiff and all piece rate paid roofing laborers an amount equal

to unpaid overtime compensation as liquidated damages under 29 U.S.C. § 216(b);
 Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 7 of 8 PageID 7



            f.     Award piece rate paid roofing laborers pre-judgment interest if liquidated

damages are not awarded;

            g.           Award piece rate paid roofing laborers post-judgment interest as

provided by law;

                 h.   Award piece rate paid roofing laborers reasonable attorneys' fees and

costs as mandated by Section 216(b) of the FLSA; and

            i.        Award piece rate paid roofing laborers such other relief as the Court

deems fair and equitable

                                      JURY DEMAND

            Plaintiff hereby requests that upon trial of this action, all issues be submitted

to and determined by a jury except those issues expressly reserved by law for

determination by the Court.

            Dated this 5th day of June, 2019.

                                                  Respectfully submitted,

                                                  /s/ NOAH E. STORCH
                                                  Noah E. Storch, Esquire
                                                  Florida Bar No. 0085476
                                                  RICHARD CELLER LEGAL, P.A.
                                                  10368 W. State Road 84, Suite 103
                                                  Davie, Florida 33324
                                                  Telephone: (866) 344-9243
                                                  Facsimile: (954) 337-2771
                                                  Email: noah@floridaovertimelawyer.com

                                                  Attorneys for Plaintiff
Case 5:19-cv-00277-JSM-PRL Document 1 Filed 06/05/19 Page 8 of 8 PageID 8
